        Case 6:20-cv-00456-ADA Document 54 Filed 03/08/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                                 WACO
                                 WACO DIVISION


WSOU INVESTMENTS LLC                         §
                                             §     CIVIL NO:
vs.                                          §     WA:20-CV-00456-ADA
                                             §
MICROSOFT CORPORATION                        §

               ORDER RESETTING MARKMAN HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                            reset for
MARKMAN HEARING by zoom        zoom on Tuesday, March 23, 2021 at 09:00 AM. The link for
the hearing will be sent by e-mail.

       IT                       8th day of March, 2021.




                                             Alan D Albright
                                             UNITED STATES DISTRICT JUDGE
